207 F.2d 503
NATIONAL LABOR RELATIONS BOARD, Petitioners,v.C. E. SAWYER, d/b/a Sawyer Sheet Metal Fabricators, Respondent.
No. 14680.
United States Court of AppealsFifth Circuit.
Nov. 4, 1953.

A. Norman Somers, Asst. Gen. Counsel, N.L.R.B., David P. Findling, Assoc.  Gen. Counsel, Washington, D.C., Frank E. Hamilton, Jr., Atty., N.L.R.B., Atlanta, Ga., George J. Bott, Gen. Counsel, Marcel Mallet-Prevost, Robert E. Miller Attorneys, National Labor Relations Board, Washington, D.C., for petitioner.
Maurice F. Bishop, Birmingham, Ala., for respondent.
Before HOLMES and RIVES, Circuit Judges, and KENNAMER, District Judge.
PER CURIAM.


1
It is ordered that the petition for the enforcement of the order of the Board in this case be, and the same hereby is, granted.


2
Enforcement ordered.